Case 1:20-cr-00184-JLS Document 19 Filed 07/08/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

Plaintiff Statement of Defendant with
Respect to Sentencing Factors
V.
20-CR-00184-JLS
MELANIE THOMPSON

Defendant

 

DANIEL J. HENRY, JR., ESQ., affirms under penalty of perjury that:

1. Iam the attorney for the Defendant, Melanie Thompson, in the above captioned
case, and am duly licensed to practice in Federal Court, Western District of New York.

2. I make this affirmation in accordance with the requirements of Section 6A1.2 of
the Sentencing Guidelines, “Statement of Defendant with Respect to Sentencing Factors,” as
promulgated by the United States Sentencing Commission.

3. In accordance with those rules, it is hereby stated on behalf of the Defendant that I
have reviewed the Revised Pre-sentence Report and have discussed the same with Ms.
Thompson. Although we accept the calculations reached in the Pre-sentence Report, we
contend that the statements/summaries of the events attributed to Victim 1 are embellished
and/or inflated as it pertains to the Offense Conduct. We address such concerns in our
Sentencing Memorandum.

DATED: July 8, 2021
Hamburg, New York

Respectfully Submitted,

(s/ Daniel J_ Henry, Jr.

Daniel J. Henry, Jr., Esq.
Attorney for Melanie Thompson
16 Main Street

Hamburg, New York 14075
(716) 648-0510
dhenry(@villariniandhenry.com

 
To:

Case 1:20-cr-00184-JLS Document19 Filed 07/08/21

Hon. John L. Sinatra, Jr.

United States District Court
Western District of New York
2 Niagara Square

Buffalo, New York 14202-3350

Jeffrey T. Fiut, Esq.

United States Attorney’s Office
Western District of New York
Federal Centre

138 Delaware Avenue

Buffalo, New York 14202

Matthew G. Zenger

United States Probation Department
United States Courthouse

2 Niagara Square

Buffalo, New York 14202-3350

Page 2 of 2
